Motion GRANTED AND Order filed March 27, 2020.




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-20-00239-CV
                                  ____________

                 IN RE KIMBERLY ANN JACSON, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                             387th District Court
                           Fort Bend County, Texas
                    Trial Court Cause No. 20-DCV-270713

                                    ORDER

      On March 27, 2020, relator Kimberly Ann Jacson, filed a petition for writ of
mandamus in this court. Relator asks this court to order the Honorable Richard T.
Bell, Judge of the 387th District Court, in Fort Bend County, Texas, to vacate his
order of March 4, 2020, which requires relator to move out of the marital residence
by March 28, 2020 (the “move-out order”).
      Relator also has filed a motion for temporary relief asking this court to stay
the move-out order pending a decision on the petition for writ of mandamus. See
Tex. R. App. P. 52.8(b), 52.10.

      It appears from the facts stated in the petition and motion that relator’s
requested mandamus relief requires further consideration and that relator will be
prejudiced unless immediate temporary relief is granted. We therefore GRANT
relator’s motion for temporary relief and issue the following order:

      We STAY the move-out until a final decision by this court on relator’s
petition for writ of mandamus, or until further order of this court.

      In addition, the court requests Steven Jackson, the real party-in-interest, to file
a response to the petition for writ of mandamus on or before April 6, 2020. See Tex.
R. App. P. 52.4.

                                               PER CURIAM


Panel consists of Chief Justice Frost and Justices Jewell and Spain.